NO. 07-03-0451-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   DECEMBER 10, 2003

                          ______________________________


                REYMUNDO SALAS, JR., ET AL., DUNBAR BONDING
                SERVICE, ELIJAH W. RATCLIFF, AGENT, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

      FROM THE COUNTY COURT AT LAW NO. 2 OF JEFFERSON COUNTY;

                   NO. 96619; HONORABLE G. R. FLORES, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


       Appellant Elijah Ratcliff filed a pro se notice of appeal on September 25, 2003. On

November 4, 2003, appellant filed an Affidavit in Lieu of Costs on Appeal. The affidavit was

not in compliance with the requirements of Tex. R. App. Proc. 20.1. By letter dated

November 13, 2003, appellant was notified by the clerk of this court that if the filing fee of

$125 was not paid on or before November 24, 2003, the appeal would be subject to

dismissal. Appellant has since filed a Motion to Withdraw Appeal.
      Without passing on the merits of the case, appellant’s motion to withdraw his appeal

is granted and the appeal is dismissed. Tex. R. App. P. 42.1. Having dismissed the appeal

at appellant’s personal request, no motion for rehearing will be entertained and our

mandate will issue forthwith. All costs are taxed against appellant.




                                                James T. Campbell
                                                   Justice




                                            2